

115 S1273 IS: Fuel Economy Harmonization Act
U.S. Senate
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1273IN THE SENATE OF THE UNITED STATESMay 25, 2017Mr. Blunt (for himself, Ms. Stabenow, Mrs. McCaskill, Mr. Moran, Mr. Peters, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend chapter 329 of title 49, United States Code, relating to average fuel economy standards
			 for automobiles.
	
 1.Short titleThis Act may be cited as the Fuel Economy Harmonization Act. 2.Credits for exceeding average fuel economy standardsSection 32903 of title 49, United States Code, is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (B)in the matter preceding subparagraph (A), as redesignated, by striking When and inserting the following:  (1)In generalWhen;
 (C)in paragraph (1)(B), as redesignated, by striking paragraph (1) and inserting subparagraph (A),; and (D)by adding at the end the following:
					
 (2)Model years 2016 through 2021Notwithstanding paragraph (1)(B), beginning with model year 2016 and ending with model year 2021, a manufacturer may apply any credits earned after model year 2009 pursuant to paragraph (1), which have not been applied pursuant to paragraph (1)(A), to any model year beginning after the model year for which the credits are earned.;
 (2)in subsection (b)(2)(B), by striking subsection (a)(1) of this section and inserting subsection (a)(1)(A); and (3)in subsection (g)—
 (A)in paragraph (3)— (i)in subparagraph (A), by striking 2011 and inserting 2010;
 (ii)in subparagraph (B), by striking 2017, 1.5 miles per gallon; and and inserting 2016, 1.5 miles per gallon;; and (iii)by striking subparagraph (C) and inserting the following:
						
 (C)for model years 2017 and 2018, 2.0 miles per gallon; (D)for model years 2019 through 2021, 4.0 miles per gallon; and
 (E)for model year 2022 and subsequent model years, 6.0 miles per gallon.; and (B)in paragraph (5), by striking 2010 and inserting 2009.
 3.Calculation of average fuel economySection 32904(a) of title 49, United States Code, is amended by adding at the end the following:  (3)For model years 2012 through 2025, if requested by a manufacturer, the average fuel economy calculated by the Administrator for the manufacturer’s passenger and nonpassenger automobiles shall include off-cycle technology fuel economy credits equivalent to the credits calculated by the Administrator for the off-cycle technology under the Administrator’s vehicle emissions standards for the same or closest model year, provided that the technology has a direct impact upon improving fuel economy performance..